UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4339


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:09-cr-00023-gec-1)


Submitted:   January 10, 2011             Decided:   January 18, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Downes, LAW OFFICES OF DAVID A. DOWNES, Front Royal,
Virginia, for Appellant. Timothy J. Heaphy, United States
Attorney, Jeb T. Terrien, Assistant United States Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Matthews appeals from his conviction for

conspiracy          to     distribute          more    than     100     grams     of       heroin,

possession      with        intent       to    distribute       more    than    100    grams      of

heroin, and possession with intent to distribute hydromorphone,

in violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                                    Matthews

filed a motion to suppress evidence found as a result of a

search    of    the       vehicle       that     he    owned    and    in    which    he    was    a

passenger at the time of the stop, and the district court denied

the motion.          On appeal, Matthews argues that the district court

erred in finding that the Virginia code section that the vehicle

was stopped for violating did not apply because his vehicle was

licensed in South Carolina.                    Finding no error, we affirm.

               We        review       the      district       court’s       factual    findings

underlying a motion to suppress for clear error and the court’s

legal determinations de novo.                         United States v. Day, 591 F.3d

679,   682     (4th       Cir.        2010).      When    a    district      court     denies      a

suppression motion, this court reviews the evidence in the light

most favorable to the Government.                         United States v. Matthews,

591 F.3d 230, 234 (4th Cir. 2009), cert. denied, 131 S. Ct. 412

(2010).        This court gives due regard to the district court’s

opportunity to judge the credibility of witnesses “for it is the

role of the district court to observe witnesses and weigh their

credibility         during        a    pre-trial       motion    to     suppress.”          United

                                                   2
States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal

quotation marks and citation omitted), cert. denied, 129 S. Ct.

1312 (2009).

             We   have   carefully   reviewed   the   transcript   of   the

hearing on Matthews’ motion and we conclude that, taken in the

light most favorable to the Government, see Matthews, 591 F.3d

at 234, the evidence adduced at the hearing amply supports the

district court’s ruling.       The court did not err in holding that

Va.   Code   Ann.   § 46.2-716(B)     (2010)    applies   to   out-of-state

license plates, and even if it does not, the statute is unclear

and would still provide an objectively reasonable basis for the

officer to stop the vehicle.

             Accordingly, we affirm the denial of Matthews’ motion

to suppress and affirm the conviction.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      3